PER CURIAM.
We have for review the decision in Hall v. State, 738 So.2d 996 (Fla. 5th DCA 1999), which was certified to be in conflict *92with the opinion in Thompson v. State, 725 So.2d 1217 (Fla. 2d DCA 1999), on the issue of whether twenty-five sentencing points may be assessed against a defendant who was convicted of possession of a firearm by a convicted felon. The Fifth District held that the additional sentencing points may not be assessed where the felony conviction is specifically predicated upon the possession of a firearm. See Hall, 738 So.2d at 996. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We recently resolved this conflict in Thompson v. State, 756 So.2d 39 (Fla.2000), wherein we held that consistent with our opinion in White v. State, 714 So.2d 440 (Fla.1998), twenty-five sentencing points may not be added to a defendant’s sentencing guideline score sheet where the use or possession of the firearm is inherent in the commission of the underlying felony. In so holding, we quashed the Second District’s decision in Thompson. See Thompson, 756 So.2d at 39.
Accordingly, we approve the decision below.
It is so ordered.
HARDING, C.J., and SHAW, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, J., dissents.